Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 03/24/2021 have been entered. Claims 1 and 3-11 remain pending in the Application. Claims 1 and 9 have been amended and claims 2 and 12 have been canceled by the Applicant. Claims 13-25 were previously withdrawn.  Previous claim 12 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s cancelation of claim 12. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62451587, filed on 01/27/2017.

Drawings
The applicant’s drawings submitted on 01/24/2018 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (hereafter Klug, of record) US 20170010488 A1 in view of Ren et al. (hereafter Ren, of record) US 20160061993 A1, and further in view of Yu et al. (hereafter Yu) US 20110315988 A1. 
In regard to independent claim 1, Klug teaches (see Figs. 2-9M) a display system (i.e. Virtual and augmented reality (VR, AR) display system, e.g. 1000 with waveguide stacks e.g. 178, 3000, Abstract, e.g. paragraphs [04, 09-14, 18-24, 47, 56-57, 71-80, 85, 91, 103-104, 107, 119-120], see e.g. Figs. 2, 6, 8, 9), comprising: 
a waveguide assembly for receiving and outputting image light having image content (i.e. as display system 1000 with waveguides (stack) 178 or 3000 for receiving and outputting image light, see paragraphs [51, 56-57, 71-80, see e.g. Figs. 2, 6-8) the waveguide assembly comprising: 
an optically transmissive substrate (i.e. as e.g. waveguide substrates 3002, 3004,..3008, and substrates 200a of in-coupling optical elements e.g. 3012, 3014, paragraphs [71-80,91, 103-104]), see e.g. Figs. 2, 6, 8); 
an incoupling optical element comprising a metasurface overlying the substrate (i.e. as in-coupling optical elements e.g. 3012, 3014 with meta-surface e.g. 2000b overlying substrate 2000a, paragraphs [71-80,91, 103-104, 111, 113], see e.g. Figs. 9A-C,F-H), 
the metasurface comprising a plurality of nanostructures (i.e. as meta-surface comprises patterns of features size of the order of ones’ or tens of nanometers, paragraphs [10,12 14, 79-80, 91, 103-104, 111, 113]); and 

wherein the optically transparent material has a refractive index less than a refractive index of the nanostructures (i.e. as transparent low-refractive index material optical element 2000d layer has lower refractive index than material of nanostructures 2000b, as paragraphs [12, 14, 79, 95-96, 99, 107, 119]),
wherein the layer of the optically transparent material (2000d) follows contours of the nanostructures (i.e. as 2000d coating is deposited and conforming over and follows meta-surface nanostructures 2000b, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]); and 
an image injection device configured to direct the image light into the waveguide via the metasurface (i.e. as 3021 for directing image light into the waveguide stack e.g. 3000, via e.g. 3012, 3014 with meta-surfaces 2000b, see e.g. paragraphs [71-80, 91, 103-104, 111, 113], see e.g. Figs. 8, 9A-C,F-H). But Klug is silent that optically transparent material (2000d) follows contours of the nanostructures (2000b) without completely filling volumes separating each of the nanostructures, and that the antireflection coating (2000d) has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating.
Therefore Klug discloses most of the claimed invention however not that the optically transparent material (2000d) follows contours of the nanostructures (2000b) is used instead of optically transparent material (2000d) follows contours of the nanostructures (2000b) but without completely filling volumes separating each of the nanostructures. 
However, Ren teaches such structures in the same field of invention of  light emitting device with transparent substrate (110) with metamaterial layer (120) and optically transparent material (i.e. as layer 130 of 132 polymer matrix 132 of photoresist, see paragraphs [31-37, 47-48], as depicted in e.g. Figs. 2, 5, 14). Ren shows that case where optically transparent material coating layer (130) follows contours of the nanostructures (120) without completely filling volumes separating each of the nanostructures (120) is an equivalent structure in the art (as optically transparent layer 130 can cover following the nanostructures conforming to nanostructures (120) without completely filling volumes separating each of the nanostructures as in Fig. 14, paragraph [47-48], equivalently to layer 130 conformably covering the nanostructures as in Figs. 2, 5, paragraphs [31-37]) . Therefore, because these two optically transparent layer coatings as (i) conforming without completely filling volumes between nanostructures and (ii) conforming with filling the spaces between nanostructures, were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute conformal optical layer for conformal optical layer that follows contours of the nanostructures but without completely filling volumes separating each of the nanostructures (See MPEP §2144.06).
However, Klug and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), has the thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. 
However, Yu teaches in the same field of invention of upstanding nanostructures having anti-reflective layer coating (see e.g. Title, abstract, paragraphs [219,225, 315-319]) and further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).

Regarding claim 3, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises a diffraction grating (i.e. as meta-surface e.g. 2000b is grating e.g. Pancharatnam-Berry Phase Effect (PBPE) structure with high diffraction efficiency, see e.g. paragraphs [10, 12 14, 79-80, 90-91, 105, 107, 111-113]). 
Regarding claim 4, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises an asymmetric diffraction grating (i.e. as depicted for e.g. second and third LCP metasurfaces having asymmetric grating structures as depicted in Figs. 9G-H, paragraphs [111-113]). 
Regarding claim 5, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises a Pancharatnam-Berry phase optical element (PBOE) (i.e. as meta-surface e.g. 2000b is grating e.g. Pancharatnam-Berry Phase Effect (PBPE) optical structure with high diffraction efficiency, see e.g. paragraphs [10, 12 14, 79-80, 90-91, 105, 107, 111-113]). 
Regarding claim 6, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises multi-tier nanostructures (i.e. as best understood for the term multi-tiered as applied to a metasurface, e.g. multitier metasurface with second and third LCP metasurfaces as depicted in Figs. 9C, 9G-H, or any example of metasurface with low-refractive index material optical coating element 2000d deposited and conforming over meta-surface nanostructures 2000b,  paragraphs [79-80, 90-91, 105-107, 111-113], e.g. Figs. 9A-C).
Regarding claim 7, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material comprises a polymer (i.e. as structure with low-refractive index material optical element 2000d (as modified) includes resin to air interface i.e. low—index curable resin , see paragraphs [12,  79, 95-96, 107]). 
Regarding claim 8, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material comprises photoresist (i.e. as structure with low-refractive index material optical element 2000d as modified, includes photoresist to air interface, as paragraphs [12,  79, 95-96, 107]).
Regarding claim 9, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material has a refractive index from about 1.2 to about 2 (i.e. because low(er)-index material 2000d, as modified, is about or lower than imprintable metasurface layer with index in e.g. 1.45-1.75, see e.g. paragraphs [104, 119]). 
Regarding claim 10, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that a distance from a topmost surface of the nanostructures to a topmost surface of the antireflection coating is from about 10 nm to about 1 micron (i.e. due to the size (height/depth) of nanoimnprint structures of 2000b layer and thicknesses of layers 2000b, and low-index 200d layer as disclosed see, e.g. paragraphs [101, 104-105], as modified per Ren, where the modification does not change the above size(s)).   
Regarding claim 11, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that a distance from a topmost surface of the nanostructures to a topmost surface of the antireflection coating is from about 30 nm to about 250 nm (i.e. due to the size (height/depth) of nanoimnprint structures of 2000b layer and thicknesses of layers 2000b, and low-index 200d layer as disclosed see, e.g. paragraphs [101, 104-105] having thickness distances of 200d layer over nano-structures in the above range).   


Response to Arguments

Applicant's arguments filed in the Remarks dated 03/24/2021 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new grounds of rejection and the references being used in the current rejection necessitated by the claim amendments. 
Nonetheless, Applicant argues on page 9 of the remarks that the cited prior art of Klug and Ren does not disclose features instant invention, namely the amended portions of claim 1, as (1) “the antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating”, because neither Klug or Ren specifically mention “antireflection coating”, and since coatings and structures of Klug or Ren do not antireflection layer thickness based on destructive interference. The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Klug teaches most, and in combination with the cited prior art of Ren and Yu teaches and renders obvious all limitations of claim 1, as Klug teaches (see Figs. 2-9M) a display system (i.e. Virtual and augmented reality (VR, AR) display system, e.g. 1000 with waveguide stacks e.g. 178, 3000, Abstract, e.g. paragraphs [04, 09-14, 18-24, 47, 56-57, 71-80, 85, 91, 103-104, 107, 119-120], see e.g. Figs. 2, 6, 8, 9), comprising: 
a waveguide assembly for receiving and outputting image light having image content (i.e. as display system 1000 with waveguides (stack) 178 or 3000 for receiving and outputting image light, see paragraphs [51, 56-57, 71-80, see e.g. Figs. 2, 6-8) the waveguide assembly comprising: 
an optically transmissive substrate (i.e. as e.g. waveguide substrates 3002, 3004,..3008, and substrates 200a of in-coupling optical elements e.g. 3012, 3014, paragraphs [71-80,91, 103-104]), see e.g. Figs. 2, 6, 8); 
an incoupling optical element comprising a metasurface overlying the substrate (i.e. as in-coupling optical elements e.g. 3012, 3014 with meta-surface e.g. 2000b overlying substrate 2000a, paragraphs [71-80,91, 103-104, 111, 113], see e.g. Figs. 9A-C,F-H), 
the metasurface comprising a plurality of nanostructures (i.e. as meta-surface comprises patterns of features size of the order of ones’ or tens of nanometers, paragraphs [10,12 14, 79-80, 91, 103-104, 111, 113]); and 
an antireflection coating comprising a layer of an optically transparent material conformally disposed over the nanostructures of the metasurface (i.e. as transparent low-refractive index material layer optical element 2000d coating deposited and conforming over meta-surface nanostructures 2000b, abs because it is low-refractive index material layer  reduces reflective losses, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]), 
wherein the optically transparent material has a refractive index less than a refractive index of the nanostructures (i.e. as transparent low-refractive index material optical element 2000d layer has lower refractive index than material of nanostructures 2000b, as paragraphs [12, 14, 79, 95-96, 99, 107, 119]),
wherein the layer of the optically transparent material (2000d) follows contours of the nanostructures (i.e. as 2000d coating is deposited and conforming over and follows meta-surface nanostructures 2000b, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]); and 
an image injection device configured to direct the image light into the waveguide via the metasurface (i.e. as 3021 for directing image light into the waveguide stack e.g. 3000, via e.g. 3012, 3014 with meta-surfaces 2000b, see e.g. paragraphs [71-80, 91, 103-104, 111, 113], see e.g. Figs. 8, 9A-C,F-H). But Klug is silent that optically transparent material (2000d) follows contours of the nanostructures (2000b) without completely filling volumes separating each of the nanostructures, and that the antireflection coating (2000d) has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating.
Therefore Klug discloses most of the claimed invention however not that the optically transparent material (2000d) follows contours of the nanostructures (2000b) is used instead of optically transparent material (2000d) follows contours of the nanostructures (2000b) but without completely filling volumes separating each of the nanostructures. 
However, Ren teaches such structures in the same field of invention of  light emitting device with transparent substrate (110) with metamaterial layer (120) and optically transparent material (i.e. as layer 130 of 132 polymer matrix 132 of photoresist, see paragraphs [31-37, 47-48], as depicted in e.g. Figs. 2, 5, 14). Ren shows that case where optically transparent material coating layer (130) follows contours of the nanostructures (120) without completely filling volumes separating each of the nanostructures (120) is an equivalent structure in the art (as optically transparent layer 130 can cover following the nanostructures conforming to nanostructures (120) without completely filling volumes separating each of the nanostructures as in Fig. 14, paragraph [47-48], equivalently to layer 130 conformably covering the nanostructures as in Figs. 2, 5, paragraphs [31-37]) . Therefore, because these two optically transparent layer coatings as (i) conforming without completely filling volumes between nanostructures and (ii) conforming with filling the spaces between nanostructures, were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute conformal optical layer for conformal optical layer that follows contours of the nanostructures but without completely filling volumes separating each of the nanostructures (See MPEP §2144.06).
However, Klug and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), has the thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. 
However, Yu teaches in the same field of invention of upstanding nanostructures having anti-reflective layer coating (see e.g. Title, abstract, paragraphs [219,225, 315-319]) and further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).
Specifically, as presented above Klug and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), and having thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. But as presented Yu teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]). Thus it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]). In addition it is noted that choosing the antireflection coating layer thickness relying on the principle of destructive interference, is well known in the art of providing antireflection coating, as demonstrated at least from Yu reference, and laws of physics. The thickness of AR layer is chosen such that the two reflected light waves, which are reflected at the top/bottom interfaces of the AR layer with surrounding media are offset in phase by 180 degrees, such that these two reflected light waves interfere destructively with one another, therefore effectively being canceled. Therefore, as presented above the combination of Klug, Ren and Yu teaches and renders obvious all limitations of amended claim 1. 
No additional substantial arguments were presented after page 9 of the Remarks regarding prior art rejections of claim 1. 
Claim rejections under 112(a) and under 112(b) have been overcome by applicant’s amendments to claim 1. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIN PICHLER/            Primary Examiner, Art Unit 2872